DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 1-6 and 8-19 are currently under examination. Claims 7 and 20-23 are withdrawn from consideration. No claims have been currently amended, newly added, or newly cancelled.
Previous Grounds of Rejection
Regarding claims 1-6 and 9-19, the rejection under 35 U.S.C. 103(a) as being unpatentable over Hiroyuki et al. (JP 2014015549 A, applicants submitted in IDS; Machine-generated English translation is attached cited to for page and paragraph), and evidenced by Sigma-Aldrich catalog and Wikipedia stands. 
Regarding claims 15-19, the rejection under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al. as applied to claim 1 above, and further in view of Shishin et al. (Russian Journal of General Chemistry, 72(8), 2002, 1183-1185) stands.
Regarding claim 8, the objection stands.
Previous Grounds of Objection & Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1-6 and 9-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hiroyuki et al. (JP 2014015549 A, applicants submitted in IDS; Machine-generated English translation is attached cited to for page and paragraph), and evidenced by Sigma-Aldrich catalog and Wikipedia. 
Regarding claims 1 and 9, Hiroyuki et al. teach a method of making InP quantum dots semiconductor (title) comprising combined InCl3 (applicant’s elected Group IIIB precursor)(claim 8) and a phosphorus source  (an organophosphine precursor) having a boiling point exceeding 2000C (claim 9,.[0014]-[0015], [0024]-[0027] and [0042]-[0043]) The resulting mixture is heated in oleylamine OLA (applicant’s elected solvent) ([0032]) to 2200C. 
The phosphorus source compound having a structure represented by the general formula (1) wherein  R1-6 are independent of each other a saturated aliphatic hydrocarbon group having 1 or more carbon atoms:

    PNG
    media_image1.png
    388
    716
    media_image1.png
    Greyscale

0C of parent amine as per applicant claims 1 and 9, alternatively the R1-6 groups of formula (1) have more than 5 carbon atoms  such as di-N-pentyl amine having boiling points of b.p 202-203 0C. The phosphorus source compounds of formula (1) taught by Hiroyuki et al. encompasses the instant claimed organophosphine precursor.
Regarding claims 2-3 and 11, as discussed above, the method taught by Hiroyuki et al. comprises heating the precursor mixture of In and an organophosphine compound having at least five carbon atoms independent of each R1-6 groups in oleylamine to produce InP quantum dot as the instant claims, the resulting flow having a plurality of divided liquid segments separated is inherent.
Regarding claims 4-5, as discussed above, the organophosphine precursor taught by Hiroyuki et al. comprises three amino substituents  such as di-N-pentylamine (b. p. 202-203 0C) as the instant claim.
Regarding claim 6, as discussed above, the organophosphine precursor taught by Hiroyuki et al. comprises three secondary amino substituents having six carbon atoms such as di-cyclohexyl amine (b. p. 255.8 0C) as the instant claim.
Regarding claim 10, as discussed above, the Group IIIB precursor taught by Hiroyuki et al. comprises InCl3 as the instant claim.
Regarding claim 12, the average particle diameter of the InP taught by Hiroyuki et al. is fine particles several nanometers to 10 few nanometers ([0002]).
Regarding claims 13-14, the resulting dot taught by Hiroyuki et al. has emission peak wavelength of 450-700 nm which overlap the instant claimed ranges (580 nm or more) (claim 7 and [0059]).
. 

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al. as applied to claim 1 above, and further in view of Shishin et al. (Russian Journal of General Chemistry, 72(8), 2002, 1183-1185).
Regarding claims 15-16, as discussed above, Hiroyuki et al. teach the use although Hiroyuki et al do not specific teach the use organophosphine precursor having the formula (1).
However, Hiroyuki et al do not specific teach a method of making organophosphine as per applicant claims 15-16.
Shishin et al. teach a method of making tris(di-isopropyl amide) IV comprising reacting PCl3 (applicant’s a phosphorus starting material), Et3N and di-isopropylamine (applicant’s parent amine) (page 1263 and page 1185). The resulting tris(di-isopropyl amide) IV corresponds to the Hiroyuki’s organophosphine wherein R1-6 groups are iso-propyl group.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the organophosphine having the formula (1) taught by Hiroyuki et al. including tris(di-pentylamino)phosphine and tris(di-cyclohexylamino)phospnine, based on the teaching of Shishin et al.
3 for making Hiroyuki’s organophosphine compounds.
Regarding claim 19, since the combined references of Hiroyuki et al. and Shishin et al. teach all of the claimed reagents, composition and method of making an organophosphine compounds, the resulting volatile by-products would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art search is extended to the extent necessary to determine patentability of the Markush-type metal compounds as discussed above.
In this case, the Examiner searched the elected species as recited in claim 8. There was no prior art discovered on the particular process as per applicant elected species. Therefore, the search of the species has been extended to the non-elected amino substituents as discussed above.
Response to Arguments
With regards to the previous Grounds of Rejection

Applicants argued the instant claims focused on the boiling point of the phosphorus source, which is a raw material for InP semiconductor fine particles, and searched for a method for promoting the growth rate of InP semiconductor fine particles and obtaining InP semiconductor fine particles in high yield.  
Instant application suppress the evaporation of the phosphorus source even under relatively low pressure conditions such as atmospheric pressure by synthesizing InP semiconductor fine particles at a temperature below the boiling point of the phosphorus source. Instant application that InP semiconductor fine particles can be produced in high yield, and have completed the present invention.
Hiroyuki focuses on the boiling point of the phosphorus source, and is characterized in that the reaction temperature was set below the boiling point of the phosphorus source. 
In contrast, the instant invention does not focus on the boiling point of the phosphorus source, but on the boiling point of the parent amine of the phosphorus source, Hiroyuki exemplifies in [0040] only "tris(dimethylamino)phosphine (TDMAP)" and "tris(diethylamino)phosphine (TDEAP)" as phosphorus compounds represented by the general formula (1), and discloses that "tris(diethylamino)phosphine" is preferred. 
The parent amine of tris(diethylamino)phosphine exemplified therein is diethylamine (boiling point: 55 °C), and the parent amine of tris(dimethylamino)phosphine (TDMAP) is dimethylamine (boiling point: 8 °C). 
0C or higher at standard atmospheric pressure. 
Furthermore, "in the case where volatile amines are dimethylamine, since dimethylamine gas has toxicity, the stage of capturing this gas is required after the synthesis stage. In the case where volatile amines are diethylamine, dipropylamine, and dibutylamine, these gases become liquids in gas piping after volatilization, resulting in failures of clogging of the piping" (Paragraph [0006]). 
For the purpose of solving the above problems, the present application adopted the configuration of "the organophosphine precursor comprises one or more amino substituents" and "at least one parent amine of the one or more amino substituents has a boiling point of 160 0C or higher at standard atmospheric pressure" (claim 1 of the present application). 
Hiroyuki discloses the general formula (1), but there is no description focusing on the boiling point of the parent amine of the amino substituent. Therefore, Hiroyuki fails toPage 12 of 15 Application No. 16/347,663 disclose the use of "the organophosphine precursor comprises one or more amino substituents, and at least one parent amine of the one or more amino substituents has a boiling point of 160 0C or higher at standard atmospheric pressure" as in the limitation of the instant claim 1. Indeed, claim 1 having the above configuration has the advantageous effect of preventing these volatile amines from being "liberated in the 
Thus, the instant claim 1 achieves an advantageous effect not described in Hiroyuki by using a specific organophosphine precursor, and this effect could not have been predicted by a person skilled in the art at the time of filing.
The Office respectfully disagrees. As set forth in the previous office action dated on 08/16/2021, Hiroyuki et al. teach a method of making InP quantum dots semiconductor (title) comprising combined InCl3 (applicant’s elected Group IIIB precursor)(claim 8) and a phosphorus source  (an organophosphine precursor) having a boiling point exceeding 2000C (claim 9,.[0014]-[0015], [0024]-[0027] and [0042]-[0043]) The resulting mixture is heated in oleylamine OLA (applicant’s elected solvent) ([0032]) to 2200C. 
The phosphorus source compound having a structure represented by the general formula (1) wherein  R1-6 are independent of each other a saturated aliphatic hydrocarbon group having 1 or more carbon atoms:

    PNG
    media_image1.png
    388
    716
    media_image1.png
    Greyscale

0C of parent amine as per applicant claims 1 and 9, alternatively the R1-6 groups of formula (1) have more than 5 carbon atoms  such as di-N-pentyl amine having boiling points of b.p 202-203 0C. The phosphorus source compounds of formula (1) taught by Hiroyuki et al. encompasses the instant claimed organophosphine precursor.
Clearly, when R groups of formula (1) taught by Hiroyuki et al. are five carbon atoms, the parent amine of the amino substituents of the organophosphorus has boiling points of b.p 202-203 0C. 
The difference in objectives does not defeat the case for obviousness. See MPEP 2144. A different purpose or to solve a different problem----it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered (i.e., liberated in the gaseous state under the high-temperature conditions of the synthesis" leading to "an accumulation of gas bubbles in the liquid reaction medium ) by applicant. 
As such, the rejection of claim 1 as set forth in the office action mailed on 08/16/2021, is proper and stands.
The rejection for the remaining claims, 2-6 and 9-19, were either directly or indirectly dependent thereon stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).